Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim objection
Claim 12, requires the first protruding portion to have a first rib and a second rib. However, according to the specification (paragraph 47), the protruding portion is the same as the ribs, or the protruding portion may be a plurality of ribs. In other word, the protruding portion cannot comprise a first rib or second rib, since the ribs and the protruding portion are the same component. For examination purposes, the ribs and the protruding portion are treated to be the same element. 3030

Claim Rejections - 35 USC § 103
Claim 1, 4-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Su (US 20180095544) in view of Huang (US. Pat. 5,938,009 ).
Regarding claim 1, Su teaches a key structure, comprising: a bottom plate 100a, a keycap 180; and 5a first actuator 120, disposed on the bottom plate and engaged with the keycap to make the keycap movably reciprocating along an actuating direction perpendicular to the bottom plate; wherein, one of the first actuator and the keycap has a first slot (where plug 122 is positioned); the other one of the first actuator and the keycap has a first plug 122; the first plug 10is inserted in the first slot in parallel to the actuating direction; and one of the first slot and the first plug comprises at least one first protruding portion and an outermost sidewall, the first protruding portion is directly 

    PNG
    media_image1.png
    749
    796
    media_image1.png
    Greyscale


 Su does not teach a force being applied by the first protrudin portion to a wall of  the other one of the first slot and the first plug. However, Huang teaches a similar key structure that comprises a keycap 2 with a slot (the slot is defined by the guiding walls 25) and an actuator 5 with a plug 4; wherein the slot comprises at least one first protruding portion 210 and an outermost sidewall, the first protruding portion is directly connected to the outermost sidewall and protrudes outward from the outermost sidewall perpendicularly to the actuating direction such that a force is applied by the protrudin portion to a wall of  the plug (annotated figure below). It would have been obvious to 


    PNG
    media_image2.png
    557
    578
    media_image2.png
    Greyscale


Regarding claim 4, Su teaches the key structure wherein the first plug 122 protrudes from a first top of the first actuator 120; and the first slot is disposed in a first column protruding from a bottom surface of the keycap 180 (Figs. 1-3).  
Regarding claim 5, Su teaches the key structure wherein the at least one first protruding portion is at least one rib protruding perpendicular to the actuating direction outwards from a sidewall of the first plug and 5conformally engaged with a sidewall of the first slot; and the at least one rib has a long axis forming an angle with the actuating direction that is not 180 degree (Figs. 1-3 and annotated figure below).  
Regarding claim 6, Su teaches the key structure wherein the first plug comprises a 10first fin and a second fin that intersect each other; the first top of the first actuator extends parallel to the actuating direction to form a cross-cylinder structure; the first slot is a cross-shaped groove comprising a first groove and a second groove intersecting each other and used for accommodating the first fin and the second fin respectively (Figs. 1-3).  
Regarding claim 7, Su teaches the key structure wherein the first fin has a width greater than that of the first groove; the second fin has a width less than or equal to that of the second groove; the at least one first protruding portion is at least one rib protruding perpendicular to the actuating direction 20outwards from a sidewall of the second fin and conformally engaged with at least one recess formed on an inner wall of the second groove; and the at least one rib has a long axis forming an angle with the actuating direction that is not 180 degree (Figs. 1-3, and two annotated figures below).  
Regarding claim 12, Su teaches the key structure wherein the protruding portion4are is a first rib having a first protruding height and a second rib having a second protruding height, the first protruding height is smaller than the second protruding height (Su annotated figure below).


    PNG
    media_image3.png
    662
    688
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    622
    666
    media_image4.png
    Greyscale



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Su and Huang as applied to claim 1, and further in view of Suwa (US Pat. 5,144,103).
Regarding claim 2, Su teaches the key structure wherein the first plug comprises the at least one first protruding portion and the first slot has a sidewall. Su does not teach the at least one first protruding portion having a first hardness and the sidewall with a second hardness; and the first hardness is greater than the second .

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Su and Huang as applied to claim 1, and further in view of over Vaziri (US Pat. 6,961,052).
Regarding claim 9, Su teaches the claimed structure of the second structure but fails to teach the key structure comprising a second actuator, disposed on the bottom plate, adjacent to the first 5actuator, and together with the first actuator to make the keycap movably reciprocate along the actuating direction. However, Vaziri teaches a similar key structure that comprises a keycap 20, a first actuator 40, a second actuator 40, and a bottom plate 22; wherein the second actuator, disposed on the bottom plate, adjacent to the first 5actuator, and together with the first actuator to make the keycap movably reciprocate along the actuating direction (Figs. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the first actuator, since it has been held that mere duplication of the essential working parts 
Regarding claim 10, Su as modified by Vaziri teaches 15the key wherein the first actuator 120 is a mechanical switch configured to provide an elastic force enabling the keycap 180 to movably reciprocate along the actuating direction; and the second actuator 180 is a plunger switch following the keycap to reciprocate along the actuating direction (Figs. 1-3 and paragraph 34).
Regarding claim 11, Su as modified by Huang teaches the key structure wherein one of the second plug and the second slot comprises at least one second protruding portion 210 protruding outward perpendicular to the actuating direction and conformally engaged with the other one of the second plug and the second slot (annotated figures above).  
Alternative rejection 
Claim Rejections - 35 USC § 102
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US. Pat. 5,938,009 ).
Regarding claim 1, Huang teaches a key structure, comprising: a bottom plate 7, a keycap 2; and a first actuator (5, 4), disposed on the bottom plate and engaged with the keycap to make the keycap movably reciprocating along an actuating direction perpendicular to the bottom plate; wherein the keycap has a first slot (defined by walls 25);  and the first actuator has a first plug 4; the first plug is inserted in the first slot in parallel to the actuating direction; and one of the first slot and the first plug comprises at least one first protruding portion 210 and an outermost sidewall, the first protruding .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.